Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered July 29, 2010, which granted defendants’ motions to dismiss the complaint, unanimously affirmed, with costs.
This Court affirmed the dismissal of plaintiffs first slip-and-fall action against these defendants as a sanction for plaintiffs “persistent, unexplained noncompliance with four disclosure orders, including a self-executing conditional order of dismissal that was granted on default and became absolute” (71 AD3d 468, 469 [2010]). Plaintiff may not commence a new action upon the same occurrence because that dismissal was “a dismissal of the complaint for neglect to prosecute the action” (CPLR 205 [a]; compare Andrea v Arnone, Hedin, Casker, Kennedy & Drake, Architects & Landscape Architects, P.C. [Habiterra Assoc.], 5 NY3d 514 [2005], with Estate of Ungar v Palestinian Auth., 44 *562AD3d 176 [2007]). Concur—Tom, J.P., Saxe, Catterson, Renwick and DeGrasse, JJ.